Order in so far as it denies appellants’ motion for a retaxation of the petitioner-respondent’s bill of costs and disbursements by striking therefrom the items: “ Making and serving case $20; Making and serving case of more than 50 folios $10,” reversed on the law, with ten dollars costs and disbursements, and appellants’ motion granted, with ten dollars costs. On the appeal from the Special Term to this court from an order denying petitioner-respondent’s motion for a peremptory mandamus order there was no “ case ” made and settled within the purview of subdivision k of section 1504 of the Civil Practice Act. The appeal was heard on papers certified by the clerk. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. [See 245 App. Div. 835.]